Citation Nr: 1513986	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  12-19 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an apportionment of the Veteran's compensation benefits on behalf of appellant as the custodian of J. D.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel



INTRODUCTION

The Veteran had active service from July 1977 to July 1980, and from August 1986 to January 1988.  The appellant is the custodian of J. D., one of the Veteran's minor children, and is unrepresented.  

The matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 special apportionment decision of the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO), which denied an apportionment of the Veteran in favor of appellant on behalf of the Veteran's minor child, J. D.  The appellant filed a notice of disagreement with the denial of any apportionment and the current appeal ensued.


REMAND

In her July 2012 substantive appeal, dated and signed by appellant, appellant requested a Board hearing at her local VA office.  Thereafter, the Board can find no communication from the RO that was directed to appellant with respect to her hearing request.  Instead, following a comment by the Veteran's representative in the June 2014 VA Form 646 that a Travel Board hearing had been requested, and that the 'POA may want to consider video conference hearing in lieu of Travel Board in order to expedite appeal,' in a letter dated January 13, 2015, the Veteran was advised that a Board video hearing had been scheduled for February 6, 2015.  In addition, in a subsequent letter dated January 22, 2015, appellant was advised of "[t]he video conference hearing you requested."  However, the appellant did not request a videoconference hearing in lieu of a Travel Board.  In addition, the notice letter to both the Veteran and appellant was based on notice less than 30 days in advance and was therefore deficient pursuant to 38 C.F.R. § 19.76 (2014).

Therefore, based on the foregoing, despite the fact that neither the Veteran nor the appellant reported for the February 6, 2015, videoconference hearing, as a result of the above-noted oversight with respect to the appellant's original request and lack of adequate notice, the Board finds that it has no alternative but to remand this matter so that the RO can schedule a Travel Board hearing based on proper notice to both parties pursuant to 38 C.F.R. § 19.76.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant and Veteran for a Travel Board Hearing at the RO.  Notify both the appellant and the Veteran, and any authorized representatives, of the time, place, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

